Citation Nr: 0407070	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  01-06 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from May 1998 to August 
2000.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2000 determination 
by the Atlanta, Georgia Department of Veterans Affairs (VA) 
Regional Office (RO).

In April 2003, a hearing before the undersigned Veterans Law 
Judge was held at the RO.  A transcript of this hearing is of 
record.


FINDINGS OF FACT

1.  The veteran served on active duty from May 27, 1998 to 
August 18, 2000, serving only 2 years, 2 months and 22 days 
of his 3-year term of enlistment.

2.  The evidence of record reflects that he was discharged  
from service for the convenience of the Government in order 
to enter an officer's training program. 

3.  The veteran was not discharged or released from active 
duty because of a service-connected disability, a preexisting 
medical condition not characterized as a disability, for 
hardship, for convenience of the Government after completing 
30 months of a three-year enlistment, involuntarily for 
convenience of the Government as a result of a reduction in 
force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.

4.  The veteran was not involuntarily separated from service 
or voluntarily separated with voluntary separation 
incentives.




CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
to receive educational benefits pursuant to Chapter 30, Title 
38, United States Code.  38 U.S.C.A. §§ 3011, 3018 (West 
2002); 38 C.F.R. §§ 21.7042, 21.7044, 21.7045 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001)(codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2002)).

The VCAA made several amendments to the law governing certain 
VA claims, to include redefining VA's duty-to-assist and 
notification obligations.  However, it does not appear that 
these changes are applicable to claims such as the one 
decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veterans Claims held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).  As well, the 
statutes at issue in this matter are not found in Chapter 51 
(rather, in Chapter 30).

In the case at hand, the veteran essentially contends that he 
should be entitled to educational assistance benefits under 
Chapter 30 of Title 38, United States Code because he 
allegedly was misinformed by an Army education counselor that 
he had sufficient service to qualify for Chapter 30 benefits 
upon his separation from service in August 2000.  
(Specifically, following separation, the veteran entered the 
Reserve Officers' Training Corps (ROTC) at Austin Peay State 
University with the intention of ultimately reentering 
service as in officer).  The veteran allegedly was informed 
that he would receive education benefits for the time he had 
served in the Army, or 26 months and 3 weeks.  He also noted 
that he paid into the Chapter 30 program with the 
understanding that he would be able to benefit from it even 
upon his early separation from service.

The Board acknowledges the veteran's contentions; however, 
the legal criteria governing service eligibility requirements 
for Chapter 30 educational benefits are clear and specific, 
and the Board is bound by them.  Under the governing 
criteria, there is no basis in law upon which to grant the 
veteran educational assistance benefits under Chapter 30.

An individual may establish eligibility for basic educational 
assistance under Chapter 30 by satisfying certain service 
prerequisites.  Under 38 U.S.C.A. § 3011(a)(1)(A) and 38 
C.F.R. § 21.7042(a)(1), an individual may establish 
eligibility by showing that he first entered on active duty 
as a member of the armed forces after June 30, 1985.  The 
individual also must demonstrate that he served at least 
three years of continuous active duty, or at least two years 
if the individual's initial obligated period of active duty 
was less than three years.  38 U.S.C.A. § 3011(a)(1)(A)(1); 
38 C.F.R. § 21.7042(a)(2).  The Board observes that for 
purposes of the Chapter 30 program, the term "active duty" 
means full-time duty in the Armed Forces, other than active 
duty for training.  It does not include any service under the 
provisions of 10 U.S.C. § 511(d) pursuant to an enlistment in 
the Army National Guard or the Air National Guard, or as a 
Reserve for service in the Army Reserve, Naval Reserve, Air 
Force Reserve, Marine Corps Reserve, or Coast Guard Reserve.  
38 U.S.C.A. § 101(21)(A); 38 C.F.R. § 21.7020.  

Significantly, the governing legal criteria specify that in 
order to be eligible to receive educational benefits pursuant 
to Chapter 30, an individual, after June 30, 1985, must 
continue on active duty in the Armed Forces for at least 
three years, unless discharged or released for a qualifying 
reason (a service-connected disability, a medical condition 
which preexisted service, hardship, the convenience of the 
Government if the individual completed not less than 30 
months continuous active duty after that date, involuntarily 
for the convenience of the Government as a result of a 
reduction in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct).  38 U.S.C.A. § 3011(a); 38 C.F.R. § 
21.7044(a)(4).

Eligibility for Chapter 30 educational assistance may also be 
established, notwithstanding any other provision of law, for 
an individual who is involuntarily separated with an 
honorable discharge after February 2, 1991, and who meets 
other statutory criteria, under 38 U.S.C.A. § 3018A.  
Finally, notwithstanding any other provision of law, 
educational assistance may be appropriated for individuals 
separated from active service with an honorable discharge and 
who receive voluntary separation incentives.  38 U.S.C.A. § 
3018B; 38 C.F.R. § 21.7045.

The record reflects that the veteran served in the United 
States Army from May 27, 1998 until his honorable discharge 
on August 18, 2000.  The narrative reason for separation was: 
"enter officer training program."  The veteran verified 
during an April 2003 travel Board hearing that the term of 
his enlistment was 3 years.

With regard to the veteran's active duty service from May 27, 
1998 to August 18, 2000, the Board notes that the veteran did 
not serve his obligated period of active duty.  Rather, he 
served 2 years, 2 months and 22 days of a 3-year enlistment 
period.  While it appears that the reason for discharge from 
service may fall into a statutory exception-convenience of 
the Government-the veteran did not serve at least 30 months 
prior to separation.  See 38 C.F.R. § 21.7042.  His DD Form 
214 notes that he was discharged from active duty, not by 
reason of physical disability, but to enter an officer's 
training program.  Additionally, there is no evidence that 
the veteran was involuntarily separated from service or 
voluntarily separated with voluntary separation incentives as 
those terms are defined by statute.  See 38 U.S.C.A. § 3018.

In sum, the legal criteria in this case are clear and the 
pertinent facts are not in dispute.  The veteran does not 
have the requisite active service for Chapter 30 educational 
benefits.  In pursuing his appeal, the veteran's sole 
argument is that he was misinformed about the law.  The Board 
acknowledges the veteran's contentions and sympathizes with 
his position.  His pursuit of a college degree and completion 
the ROTC program is commendable.  In response the veteran's 
arguments, however, it can only be pointed out that the Board 
has no authority to create exceptions, or to overturn or to 
disregard this very specific limitation on the award of 
Chapter 30 educational benefits.  38 U.S.C.A. § 7104(a).  See 
Harvey v. Brown, 6 Vet. App. 416 (1994).

Therefore, the Board concludes that there is no legal basis 
for a grant of those benefits, and the veteran's claim must 
be denied.  38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7042, 
21.7044, 21.7045; Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(where the law is dispositive, the claim should be denied on 
the basis of the absence of legal merit). 


ORDER

The Board having determined that the appellant does not meet 
the basic eligibility requirements for educational assistance 
benefits under Chapter 30, Title 38, United States Code, the 
appeal is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



